Clerke, J.
It is a mistake to say that the term indicated in the conviction is indefinite, so that it gives authority to the House of Refuge to confine the prisoner for an unascertainable period ; the words of the conviction itself indeed do not specify the precise period, but it refers with sufficient certainty to the authority given by law to this institution, and that is in express terms to retain in its custody male persons until their majority, and female persons until the age of eighteen years. By this provision the construction of every conviction is governed. Even if there was any ambiguity in the language, it should be construed liberally, for the authority given to this institution is beneficent in its effect on the individual prisoner and on society ; and in relation to the former the exercise of the authority amounts to a commutation of the ordinary punishment. Strictly speaking, confinement in the House of Refuge does not partake of the degradation or physical suffering to which persons are subject usually in prisons. Its discipline is reformatory, with the view of saving persons, during the susceptibility of tender years, from total profligacy, and restoring them to society in a condition no longer dangerous to it. The order of the judge should be reversed.
*90Barnard, J.
The Society for the Reformation of Juvenile Delinquents was incorporated by the legislature in 1824; power was given to the managers of the society “ to receive and take into the House óf Refuge to be established by them” certain classes of delinquent children, and “to place the said children committed to their care during the minority of such children at such useful employments, and to cause them to be instructed in such branches of useful knowledge as shall be suitable to their years and capacities.” An annual report was to be made by the manager to the legislature and to the corporation of the city of Hew York of all the facts and particulars which tended to show the effect, whether advantageous or otherwise, of the association. The legislature also directed that the act should “be construed in all courts and places benignly and favorably for every humane and laudable purpose therein contained.” The institution thus created was a charity, and not a prison. Its object was the reformation of children, and. not their punishment. The children received by them for this purpose were received during their minority for boys, and not beyond eighteen years for girls. In furtherance of this charitable design of reformation, courts by which juvenile offenders were convicted of crime were empowered, instead of sentencing such a person to a State prison or county jail, to order “that he be removed to and confined in the House of Refuge established for the reformation of juvenile delinquents in the city of Hew York.” The sentence of the law upon the criminal is not imposed.
Instead thereof he is committed to the care and custody of this charitabte institution during minority, to be instructed in useful knowledge. Ho court - can increase the term of detention or shorten it.
The act incorporating the society fixes it once for all. The learned judge fell into an error in discharging the defendant. The order should be reversed, and defendant remanded to the care and custody of the relators.